

2020 EQUITY INCENTIVE PLAN OF
DIGITAL TURBINE, INC.
Digital Turbine, Inc. (the “Company”) hereby adopts in its entirety the 2020
Equity Incentive Plan of Digital Turbine, Inc. (as may be amended from time to
time, the “Plan”), on September 15, 2020 (the “Adoption Date”). Unless otherwise
defined, terms with initial capital letters are defined in Section 2 below.
SECTION 1
BACKGROUND AND PURPOSE


1.1Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights (“SARs”), Restricted Stock,
and Restricted Stock Units.
1.2Purpose of the Plan. The Plan is intended to attract, motivate and retain the
following individuals: (a) employees of the Company or its Affiliates; (b)
directors of the Company or any of its Affiliates who are employees of neither
the Company nor any Affiliate; and (c) consultants who provide significant
services to the Company or its Affiliates. The Plan is also designed to
encourage stock ownership by such individuals, thereby aligning their interests
with those of the Company’s stockholders.
SECTION 2
DEFINITIONS


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1“1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act shall include such section, any valid rules or
regulations promulgated under such section, and any comparable provisions of any
future legislation, rules or regulations amending, supplementing or superseding
any such section, rule or regulation.
2.2“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act shall include such section, any valid
rules or regulations promulgated under such section, and any comparable
provisions of any future legislation, rules or regulations amending,
supplementing or superseding any such section, rule or regulation.


2.3“Administrator” means the Committee. Except as otherwise determined by the
Board, with respect to any Award issued to a Section 16 Person, the
Administrator shall consist solely of the Board or a Committee consisting of two
or more Nonemployee Directors.


2.4“Affiliate” means any corporation or any other entity (including, but not
limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.


1

--------------------------------------------------------------------------------



2.5“Applicable Law” means the legal requirements relating to the administration
of Options, SARs, Restricted Stock, Restricted Stock Units and similar incentive
plans under any applicable laws, including but not limited to federal and state
employment, labor, privacy and securities laws, the Code, and applicable rules
and regulations promulgated by the NASDAQ Stock Market, New York Stock Exchange,
or the requirements of any other stock exchange or quotation system upon which
the Shares may then be listed or quoted.


2.6“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock, and
Restricted Stock Units.


2.7“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan, including the Grant
Date.


2.8“Board” or “Board of Directors” means the Board of Directors of the Company.


2.9“Cashless Exercise” means the assignment in a form acceptable to the Company
of the proceeds of a sale or loan with respect to some or all of the Shares
acquired upon the exercise of an Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System) or an immediate sale to
the Company respecting all or any part of the Shares to which the Participant is
entitled upon exercise of an Option pursuant to an extension of credit by the
Company, on an interest-free basis, to the Participant of the purchase price (in
such event, immediately following such sale, the Participant will deliver to the
Company funds sufficient to satisfy such extension of credit).


2.10“Change in Control” means the occurrence of any of the following:
(a)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the 1934 Act), becomes the “beneficial owner” (as defined in Rule 13d-3 of
the 1934 Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
(b)The sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are used in Sections 13(d)(3)
and 14(d)(2) of the 1934 Act).


Notwithstanding the foregoing, to the extent any Award is subject to Section
409A of the Code and constitutes a Change in Control payment event under Section
409A of the Code, a Change in Control shall not occur unless such transaction
constitutes a change in the ownership of the Company, a change in the effective
control of the Company, or a change in the ownership of a substantial portion of
the Company’s assets under Section 409A of the Code.
2.11“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific
section of the Code or regulation thereunder shall include such section or
regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


2.12“Committee” means any committee appointed by the Board of Directors to
administer the Plan, including, without limitation, the Compensation Committee.


2

--------------------------------------------------------------------------------



2.13“Company” means Digital Turbine, Inc. or any successor thereto.
2.14“Consultant” means any consultant, independent contractor or other person
who provides significant services to the Company or its Affiliates or any
employee or affiliate of any of the foregoing, but who is neither an Employee
nor a Director, and who otherwise may be offered securities registerable
pursuant to a registration statement on Form S-8 under the 1933 Act.
2.15“Continuous Status” as an Employee, Consultant or Director means that a
Participant’s employment or service relationship with the Company or any
Affiliate is not interrupted or terminated. Continuous Status shall not be
considered interrupted in the following cases: (i) any leave of absence approved
by the Company or (ii) transfers between locations of the Company or between the
Company and any Subsidiary or successor, except to the extent inconsistent with
Section 409Aof the Code if the applicable Award is subject thereto and
termination of Continuous Status is otherwise a payment event for purposes of
Section 409A of the Code under the Award. A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company. For purposes of
Incentive Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If such reemployment is approved by the Company but not guaranteed by statute or
contract, then such employment will be considered terminated on the ninety-first
(91st) day of such leave and on such date any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonqualified Stock Option. In the event a
Participant’s status changes among the positions of Employee, Director and
Consultant, the Participant’s Continuous Status as an Employee, Director or
Consultant shall not be considered terminated solely as a result of any such
changes in status.
2.16“Director” means any individual who is a member of the Board of Directors of
the Company or an Affiliate of the Company.
2.17“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time,
including reliance upon any determination that a Participant is disabled for
purposes of benefits under any accident or disability plan maintained by the
Company or an Affiliate in which a Participant participates.
2.18“Effective Date” means the date on which stockholder approval of this Plan
is obtained.
2.19“Employee” means any individual who is a common-law employee of the Company
or of an Affiliate.
2.20“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option, and the price used to
determine the number of Shares payable to a Participant upon the exercise of a
SAR.
3

--------------------------------------------------------------------------------



2.21“Fair Market Value” means, as of any date, provided the Shares are listed on
a national securities exchange, an established stock exchange or a national
market system, the Fair Market Value of a Share shall be the closing sales price
for such stock on the Grant Date of the Award. If no sales were reported on such
Grant Date of the Award, the Fair Market Value of a Share shall be the closing
price for such stock as quoted on such exchange (or the exchange with the
greatest volume of trading in the Shares) on the last market trading day with
reported sales prior to the date of determination. In the case where the Company
is not listed on a national securities exchange, an established stock exchange
or a national market system, Fair Market Value shall be determined by the Board
in good faith in accordance with Sections 409A and 422 of the Code and the
applicable Treasury regulations and such determination shall be conclusive and
binding on all persons.
2.22“Fiscal Year” means a fiscal year of the Company.
2.23“Grant Date” means the date the Administrator adopts a resolution, or takes
other appropriate corporate action, expressly granting an Award to a Participant
or, if a later date is set forth in such resolution, then such date as is set
forth in such resolution.
2.24“Incentive Stock Option” means an Option to purchase Shares, which is
designated as an Incentive Stock Option and meets the requirements of Section
422 of the Code.
2.25“Misconduct” means any act or omission giving the Company (or any Affiliate)
the right to terminate for “Cause” as defined in Participant’s employment or
service agreement with the Company (or any Affiliate), or in the absence of such
an agreement or such a definition, means commission of any act contrary or
harmful to the interests of the Company (or any Affiliate) and shall include,
without limitation: (a) conviction of a felony or crime involving moral
turpitude or dishonesty, (b) violation of Company (or any Affiliate) policies,
with or acting against the interests of the Company (or any Affiliate),
including employing or recruiting any present, former or future employee of the
Company (or any Affiliate), (c) misuse of any confidential, secret, privileged
or non-public information relating to the Company’s (or any Affiliate’s)
business, or (e) participating in a hostile takeover attempt of the Company or
an Affiliate. The foregoing definition shall not be deemed to be inclusive of
all acts or omissions that the Company (or any Affiliate) may consider as
Misconduct for purposes of the Plan. The Administrator, in its sole discretion,
shall determine the effect of all matters and questions relating to whether a
Participant has engaged in Misconduct.
2.26“Net Exercise” means a procedure through which the number of Shares
necessary to pay the purchase price will be withheld from the number of Shares
that would otherwise be issued to the Participant upon the exercise of an
Option.
2.27“Nonemployee Director” means a Director who is not employed by the Company
or an Affiliate and otherwise meets the requirements as a “nonemployee director”
within the meaning of Rule 16b-3.
2.28“Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.
2.29“Option” means an Award of an Incentive Stock Option or a Nonqualified Stock
Option granted to a Participant pursuant to Section 5.
2.30“Participant” means an Employee, Director or Consultant who has an
outstanding Award.
4

--------------------------------------------------------------------------------



2.31“Period of Restriction” means the period during which the transfer of
Restricted Stock is subject to restrictions that subject the Shares to a
substantial risk of forfeiture. As provided in Section 7, such restrictions may
be based on the passage of time, the achievement of Performance Goals, or the
occurrence of other events as determined by the Administrator, in its
discretion.
2.32“Plan” means this 2020 Equity Incentive Plan of Digital Turbine, Inc., as
set forth in this instrument and as hereafter amended or restated from time to
time.
2.33“Restricted Stock” means an Award of restricted Shares granted to a
Participant pursuant to Section 7 that constitutes a transfer of ownership of
Shares to a Participant from the Company that are subject to restrictions
against transferability, assignment, and hypothecation until such restrictions
lapse. The restrictions against transferability lapse when the Participant has
met the specified vesting requirements. Vesting can be based on continued
employment or service over a stated service period, or on the attainment of
specified Performance Goals. If employment or service is terminated prior to
vesting, the unvested Restricted Stock revert back to the Company.
2.34“Restricted Stock Units” means an Award granted to a Participant pursuant to
Section 8 that constitutes a promise to deliver to a Participant a specified
number of Shares, or the equivalent value in cash, upon satisfaction of the
vesting requirements set forth in the Award Agreement. Vesting can be based on
continued employment or service over a stated service period, or on the
attainment of specified Performance Goals. If employment or service is
terminated prior to vesting, the unvested Restricted Stock Units revert back to
the Company.
2.35“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future
regulation amending, supplementing or superseding such regulation.
2.36“SEC” means the U.S. Securities and Exchange Commission.
2.37“Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.
2.38“Shares” means shares of common stock of the Company.
2.39“Stock Appreciation Right” or “SAR” means an Award of the right to receive a
payment in cash or Shares granted to a Participant pursuant to Section 6 that
upon exercise, gives a Participant a right to receive a payment in cash, or the
equivalent value in Shares, equal to the difference between the Fair Market
Value of the Shares on the exercise date and the Exercise Price. Both the number
of SARs and the Exercise Price shall be determined on the Grant Date. For
example, assume a Participant is granted 100 SARs at an Exercise Price of $10
and the award agreement specifies that the net gain will be settled in Shares.
Also assume that the SARs are exercised when the underlying Shares have a Fair
Market Value of $20 per Share. Upon exercise of the SAR, the Participant is
entitled to receive 50 Shares (($20-$10)*100)/$20].
2.40“Subsidiary” means any corporation or other business entity in an unbroken
chain of corporations or entities beginning with the Company if each of the
corporations or entities other than the last corporation or entity in the
unbroken chain then owns stock or other equity interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
or other equity interests in one of the other corporations or entities in such
chain.
5

--------------------------------------------------------------------------------



SECTION 3
ADMINISTRATION


3.1The Administrator. The Administrator shall be appointed by the Board of
Directors from time to time.
3.2Authority of the Administrator. It shall be the duty of the Administrator to
administer the Plan in accordance with the Plan’s provisions and in accordance
with Applicable Law. The Administrator shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to determine the following: (a) which
Employees, Directors and Consultants shall be granted Awards; (b) the terms,
conditions and the amendment of Awards, including the express power to amend an
Award to include a provision to reduce the Exercise Price of any outstanding
Option or other Award after the Grant Date, or to cancel an outstanding Option
or other Award in exchange for the grant of a new Option or other Award with an
Exercise Price equal to the Fair Market Value on the Grant Date; (c)
interpretation of the Plan; (d) adoption of rules for the administration,
interpretation and application of the Plan as are consistent therewith; and (e)
interpretation, amendment or revocation of any such rules. Notwithstanding the
foregoing, if any amendment of an outstanding Award effects a repricing,
stockholder approval shall be required before the repricing is effective.
3.3Delegation by the Administrator. The Administrator, in its discretion and on
such terms and conditions as it may provide, may delegate (a) all or any part of
its authority and powers under the Plan to one or more Directors and (b) certain
aspects of day-to-day administration of the Plan to one or more officers or
employees of the Company or any of its subsidiaries or to one or more agents;
provided, however, in the case where the Company is listed on an established
stock exchange or quotation system, the Administrator may not delegate its
authority and powers (y) with respect to Section 16 Persons or (z) in any way
which would jeopardize the Plan’s qualification under Rule 16b-3.
3.4Decisions Binding. All determinations and decisions made by the
Administrator, the Board and any delegate of the Administrator pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by Applicable Law.
3.5Indemnification. In addition to such other rights of indemnification as its
members may have as Directors or members of the Committee, and to the extent
allowed by Applicable Law, the Administrator shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator may be party by reason of any action taken
or failure to act under or in connection with the Plan or any Award granted
under the Plan, and against all amounts paid by the Administrator in settlement
thereof (provided, however, that the settlement has been approved by the
Company, which approval shall not be unreasonably withheld) or paid by the
Administrator in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Administrator did not act in good
faith and in a manner which such person reasonably believed to be in the best
interests of the Company, or in the case of a criminal proceeding, had no reason
to believe that the conduct complained of was unlawful; provided, however, that
within sixty (60) days after the institution of any such action, suit or
proceeding, such Administrator shall, in writing, offer the Company the
opportunity at its own expense to handle and defend such action, suit or
proceeding.
6

--------------------------------------------------------------------------------



SECTION 4
SHARES SUBJECT TO THE PLAN


4.1Number of Shares. Subject to adjustment, as provided in Section 4.3, the
total number of Shares initially available for grant under the Plan shall be
12,000,000 (the “Total Share Reserve”). Shares granted under the Plan may be
authorized but unissued Shares or reacquired Shares bought on the market or
otherwise. Subject to adjustment, as provided in Section 4.3, the entirety of
the Total Share Reserve may be issued pursuant to the exercise of Incentive
Stock Options (the “ISO Limit”).
4.2Lapsed Awards. If any Award made under the Plan expires, or is forfeited or
cancelled, the Shares underlying such Awards shall become available for future
Awards under the Plan. Notwithstanding the foregoing, Shares subject to an Award
under the Plan shall not again be made available for issuance or delivery under
the Plan is such Shares are (a) Shares tendered in payment of an Option, (b)
Shares delivered or withheld by the Company to satisfy any tax withholding
obligation, or (c) Shares covered by a stock-settled SAR or other Award that
were not issued upon the settlement of the Award.
4.3Adjustments in Awards and Authorized Shares. The number and kind of Shares
covered by each outstanding Award, and the per Share Exercise Price of each such
Award, shall be equitably adjusted to reflect any stock split, reverse stock
split, reorganization, recapitalization, combination or exchange,
reclassification, the payment of a stock dividend on the common stock, or any
other event or transaction that affects the number or kind of such Shares,
including, without limitation, those events or transactions which are effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. An adjustment under this Section 4.3 that adjusts the per Share
Exercise Price will not be considered a repricing for purposes of Section 3.2 or
10.2. Except as expressly provided herein, no issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option. No adjustment shall result
in an Award for a fraction of a Share; instead, the number of Shares subject to
an Award will be rounded down to the next lowest whole Share.
4.4Substitute Awards. Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”). Substitute Awards shall not be counted
against the Total Share Reserve; provided, that, Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding Options
intended to qualify as Incentive Stock Options shall be counted against the ISO
Limit. Subject to applicable stock exchange requirements, available shares under
a stockholder-approved plan on an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
such acquisition or transaction) may be used for Awards under the Plan and shall
not count toward the Total Share Reserve.
4.5Legal Compliance. Shares shall not be issued pursuant to the making or
exercise of an Award unless the exercise of Options and rights and the issuance
and delivery of Shares shall comply with the 1933 Act, the 1934 Act and other
Applicable Law, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. Any Award made in violation hereof
shall be null and void.
7

--------------------------------------------------------------------------------



4.6Investment Representations. As a condition to the exercise of an Option or
other right, the Company may require the person exercising such Option or right
to represent and warrant at the time of exercise that the Shares are being
acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
SECTION 5
STOCK OPTIONS


The provisions of this Section 5 are applicable to Options granted to Employees,
Directors and Consultants. Such Participants shall also be eligible to receive
other types of Awards as set forth in the Plan.
5.1Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted at any time and from time to time as determined by the
Administrator in its discretion. The Administrator may grant Incentive Stock
Options, Nonqualified Stock Options, or a combination thereof, and the
Administrator, in its discretion and subject to Section 4.1, shall determine the
number of Shares subject to each Option. Notwithstanding the foregoing, the
Company shall have no liability to any Participant or any other person if an
Option designated as an Incentive Stock Option fails to qualify as such at any
time or if an Option is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the terms of
such Option do not satisfy the requirements of Section 409A of the Code.
5.2Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise the Option,
and such other terms and conditions as the Administrator, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.
5.3Exercise Price. The Administrator shall determine the Exercise Price for each
Option subject to the provisions of this Section 5.3.
5.3.1Nonqualified Stock Options. In the case of a Nonqualified Stock Option, the
per Share Exercise Price shall not be less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date, as determined by the
Administrator.
5.3.2Incentive Stock Options. The grant of Incentive Stock Options shall be
subject to the following limitations:
(a)The Exercise Price of an Incentive Stock Option shall be not less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date;
provided, however, that if on the Grant Date, the Employee (together with
persons whose stock ownership is attributed to the Employee pursuant to Section
424(d) of the Code) owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the Exercise Price shall be not less than one hundred and ten
percent (110%) of the Fair Market Value of a Share on the Grant Date;
8

--------------------------------------------------------------------------------



(b)Incentive Stock Options may be granted only to persons who are, as of the
Grant Date, Employees of the Company or a Subsidiary, and may not be granted to
Consultants or Directors. In the event the Company fails to obtain stockholder
approval of the Plan within twelve (12) months from the Adoption Date, all
Options granted under this Plan designated as Incentive Stock Options shall
become Nonqualified Stock Options and shall be subject to the provisions of this
Section 5 applicable to Nonqualified Stock Options.
(c)To the extent that the aggregate Fair Market Value of the Shares with respect
to which Incentive Stock Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options. For purposes of this Section 5.3.2(c), Incentive
Stock Options shall be taken into account in the order in which they were
granted. The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted; and
(d)In the event of a Participant’s change of status from Employee to Consultant
or Director, an Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonqualified Stock Option three (3) months and one (1) day following such change
of status.
5.3.3Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Section 424(a) of the Code (e.g., the acquisition of property or
stock from an unrelated corporation), persons who become Employees, Directors or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer, and such Options may
be granted with an Exercise Price less than the Fair Market Value of a Share on
the Grant Date; provided, however, the grant of such substitute Option shall not
constitute a “modification” as defined in Section 424(h)(3) of the Code and the
applicable Treasury regulations.
5.4Expiration of Options.
5.4.1Expiration Dates. Unless otherwise specified in an Award Agreement, each
Option shall immediately terminate on the date a Participant ceases his/her/its
Continuous Status as an Employee, Director or Consultant with respect to the
Shares that have not vested. With respect to the vested Shares underlying a
Participant’s Option, unless otherwise specified in the Award Agreement, each
Option shall terminate no later than the first to occur of the following events:
(a)Date in Award Agreement. The date for termination of the Option set forth in
the written Award Agreement;
(b)Termination of Continuous Status as Employee, Director or Consultant. The
last day of the three (3)-month period following the date the Participant ceases
his/her/its Continuous Status as an Employee, Director or Consultant (other than
termination for a reason described in subsections (c), (d), (e), or (f) below);
(c)Misconduct. In the event a Participant’s Continuous Status as an Employee,
Director or Consultant terminates because the Participant has performed an act
of Misconduct as determined by the Administrator, all unexercised Options held
by such Participant shall expire upon such termination;
9

--------------------------------------------------------------------------------



(d)Disability. In the event that a Participant’s Continuous Status as an
Employee, Director or Consultant terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option at any time within
twelve (12) months from the date of such termination, but only to the extent
that the Participant was entitled to exercise it at the date of such termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). If, at the date of termination, the Participant
is not entitled to exercise his or her entire Option, the Shares covered by the
unexercisable portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan;
(e)Death. In the event of the death of a Participant, the Participant’s Option
may be exercised at any time within twelve (12) months following the date of
death (but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement), by the Participant’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent that the Participant was entitled to exercise the Option at
the date of death. If, at the time of death, the Participant was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall immediately revert to the Plan. If, after death, the
Participant’s estate or a person who acquired the right to exercise the Option
by bequest or inheritance does not exercise the Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan; or
(f)10 Years from Grant. An Option shall expire no more than ten (10) years from
the Grant Date; provided, however, that if an Incentive Stock Option is granted
to an Employee who, together with persons whose stock ownership is attributed to
the Employee pursuant to Section 424(d) of the Code, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of the
stock of the Company or any of its Subsidiaries, such Incentive Stock Option may
not be exercised after the expiration of five (5) years from the Grant Date.
5.4.2Administrator Discretion. Notwithstanding the foregoing the Administrator
may, after an Option is granted, extend the exercise period that an Option is
exercisable following a Participant’s termination of employment (subject to
limitations applicable to Incentive Stock Options); provided, however, that such
extension does not exceed the maximum term of the Option.
5.5Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions as set forth in
the Award Agreement and conditions as the Administrator shall determine in its
discretion. After an Option is granted, the Administrator, in its discretion,
may accelerate the exercisability of the Option.
5.6Exercise and Payment. Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. No Option may be
exercised for a fraction of a Share. If an Option is treated as an Incentive
Stock Option in part and as a Nonqualified Stock Option in part by reason of the
limitations set forth in Section 5.3.2, the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant will be deemed to have exercised the Incentive
Stock Option portion of the Option first.
10

--------------------------------------------------------------------------------



5.6.1Form of Consideration. Upon the exercise of any Option, the Exercise Price
shall be payable to the Company in full in cash or its equivalent. The
Administrator, in its discretion, also may permit the exercise of Options and
same-day sale of related Shares, exercise by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price, Cashless Exercise, Net Exercise, or exercise by any
other means which the Administrator, in its discretion, determines to provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. Unless otherwise specifically provided in the Option, the Exercise
Price of Shares acquired pursuant to an Option that is paid by delivery (or
attestation) to the Company of other Shares acquired, directly or indirectly
from the Company, shall be paid only by Shares that have been held for more than
six months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes). Notwithstanding the foregoing,
during any period for which the Company is publicly traded (i.e., the Shares are
listed on a national securities exchange, any established stock exchange or a
national market system) an exercise by a Director or officer that involves or
may involve a direct or indirect extension of credit or arrangement of an
extension of credit by the Company, directly or indirectly, in violation of
Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.
5.6.2Delivery of Shares. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver to the Participant (or the Participant’s designated broker), share
certificates (which may be in book entry form) representing such Shares.
SECTION 6
STOCK APPRECIATION RIGHTS


6.1.Grant of SARs. Subject to the terms of the Plan, a SAR may be granted to
Employees, Directors and Consultants at any time and from time to time as shall
be determined by the Administrator.
6.1.1Number of SARs. The Administrator shall have complete discretion to
determine the number of SARs granted to any Participant.
6.1.2Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, shall have discretion to determine the terms and
conditions of SARs granted under the Plan, including whether upon exercise the
SARs will be settled in Shares or cash. However, the Exercise Price of a SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date.
6.2Exercise of SARs. SARs granted under the Plan shall be exercisable at such
times and be subject to such restrictions as set forth in the Award Agreement
and conditions as the Administrator shall determine in its discretion. After a
SAR is granted, the Administrator, in its discretion, may accelerate the
exercisability of the SAR. No SAR may be exercised with respect to a fraction of
a Share.
6.3SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the term of the SAR, the conditions of
exercise and such other terms and conditions as the Administrator shall
determine.
6.4Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator in its discretion as set forth in the Award
Agreement, or otherwise pursuant to the provisions relating to the expiration of
Options as set forth in Section 5.4.
11

--------------------------------------------------------------------------------



6.5Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive (whichever is specified in the Award Agreement) from the
Company either (a) a cash payment in an amount equal to (x) the difference
between the Fair Market Value of a Share on the date of exercise and the SAR
Exercise Price, multiplied by (y) the number of Shares with respect to which the
SAR is exercised, or (b) a number of Shares by dividing such cash amount by the
Fair Market Value of a Share on the exercise date. If the Administrator
designates in the Award Agreement that the SAR will be settled in cash, upon
Participant’s exercise of the SAR the Company shall make a cash payment to
Participant as soon as reasonably practical.
SECTION 7
RESTRICTED STOCK


7.1Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Restricted Stock
to Employees, Directors and Consultants in such amounts as the Administrator, in
its discretion, shall determine. The Administrator shall determine the number of
Shares to be granted to each Participant and the purchase price, if any, to be
paid by the Participant for such Shares; provided, however, that no Award of
Restricted Stock may be granted or settled for a fraction of a Share. At the
discretion of the Administrator, such purchase price may be paid by Participant
with cash or through services rendered.
7.2Restricted Stock Agreement. Each Award of Restricted Stock shall be evidenced
by an Award Agreement that shall specify the Period of Restriction, the number
of Shares granted, and such other terms and conditions as the Administrator, in
its discretion, shall determine. Unless the Administrator determines otherwise,
Restricted Stock shall be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.
7.3Transferability. Except as provided in this Section 7, Restricted Stock may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until expiration of the applicable Period of Restriction.
7.4Other Restrictions. The Administrator, in its discretion, may impose such
other restrictions on Restricted Stock as it may deem advisable or appropriate,
including, without limitation, in accordance with this Section 7.4.
7.4.1General Restrictions. The Administrator may set restrictions based upon the
achievement of specific Performance Goals (as defined in Section 9.17)
(Company-wide, business unit, or individual), or any other basis determined by
the Administrator in its discretion.
7.4.2Legend on Certificates. The Administrator, in its discretion, may place a
legend or legends on the certificates representing Restricted Stock to give
appropriate notice of such restrictions.
7.5Removal of Restrictions. Except as otherwise provided in this Section 7,
Restricted Stock covered by each Restricted Stock grant made under the Plan
shall be released from escrow as soon as practicable after expiration of the
Period of Restriction. After the restrictions have lapsed, the Participant shall
be entitled to have any legend or legends under Section 7.4.3 removed from his
or her Share certificate, and the Shares shall be freely transferable by the
Participant, subject to Applicable Law. After Restricted Stock is granted, the
Administrator, in its discretion, may accelerate the lapsing of restrictions
with respect to a Participant’s Restricted Stock.
12

--------------------------------------------------------------------------------



7.6Voting Rights. During the Period of Restriction, Participants holding
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless otherwise provided in the Award Agreement.
7.7Dividends and Other Distributions. During the Period of Restriction,
Participants holding Restricted Stock shall be entitled to receive all dividends
and other distributions paid with respect to such Shares unless otherwise
provided in the Award Agreement; provided, that, any dividends or other
distributions paid with respect to such Shares shall be withheld by the Company
for the Participant’s account, and interest may be credited on the amount of the
cash dividends withheld at a rate and subject to such terms as determined by the
Administrator. The dividends or other distributions so withheld by the
Administrator and attributable to any particular share of Restricted Stock (and
earnings thereon, if applicable) shall be distributed to the Participant in cash
or, at the discretion of the Administrator, in Shares having a Fair Market Value
equal to the amount of such dividends or other distributions, if applicable on
the lapse of the restrictions on such Share and, if such Share is forfeited, the
Participant shall have no right to such dividends or other distributions.
7.8Return of Restricted Stock to Company. On the date that any forfeiture event
set forth in the Award Agreement occurs, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.
SECTION 8
RESTRICTED STOCK UNITS


8.1Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, Restricted Stock Units may be granted to Employees, Directors and
Consultants at any time and from time to time, as shall be determined by the
Administrator in its sole and absolute discretion.
8.1.1Number of Restricted Stock Units. The Administrator will have complete
discretion in determining the number of Restricted Stock Units granted to any
Participant under an Award Agreement, subject to the limitations in Section 4.1.
Nothwithstanding the foregoing, no Award of Restricted Stock Units may be
granted or settled for a fraction of a Share.
8.1.2Value of a Restricted Stock Unit. Each Restricted Stock Unit granted under
an Award Agreement represents the right to receive one Share, or the equivalent
value in cash, upon satisfaction of the vesting conditions specified in the
Award Agreement. In the event that the equivalent value in cash is paid, the
amount of such payment shall be equal to the Fair Market Value of the applicable
number of Shares as of the date the vesting conditions specified in the Award
Agreement are satisfied.
8.2Vesting Conditions. In its sole and absolute discretion, the Administrator
will set the vesting provisions, which may include any combination of time-based
or performance-based vesting conditions. After Restricted Stock Units are
granted, the Administrator, in its discretion, may accelerate the vesting of a
Participant’s Restricted Stock Units and provide for immediate payment in
accordance with Section 8.3.
8.3Form and Timing of Payment. The Administrator shall specify in the Award
Agreement whether the Restricted Stock Units shall be settled in Shares or cash.
In either case, payment will be made as soon as reasonably practical upon
satisfaction of the vesting conditions.
13

--------------------------------------------------------------------------------



8.4Cancellation of Restricted Stock Units. On the earlier of the cancellation
date set forth in the Award Agreement or upon the termination of Participant’s
Continuous Status as an Employee, Director or Consultant, all unvested
Restricted Stock Units will be forfeited to the Company, and the underlying
Shares again will be available for grant under the Plan.
SECTION 9
MISCELLANEOUS


9.1No Restriction on Corporate Action. Nothing contained in the Plan will be
construed to prevent the Company or any Affiliate of the Company from taking any
corporate action that is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Employee,
Director, Consultant, beneficiary, or other person will have any claim against
the Company or any Affiliate as a result of any such action.
9.2Change In Control. Unless otherwise provided in the Award Agreement, in the
event of a Change in Control, unless an Award is assumed or substituted by the
successor corporation, then (i) such Awards shall become fully exercisable as of
the date of the Change in Control, whether or not otherwise then exercisable and
(ii) all restrictions and conditions on any Award then outstanding shall lapse
as of the date of the Change in Control.
9.3Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
Notwithstanding anything to the contrary contained in this Plan or in any Award
Agreement, the Participant shall have the right to exercise his or her Award for
a period not less than ten (10) days immediately prior to such dissolution or
transaction as to all of the Shares covered thereby, including Shares as to
which the Award would not otherwise be exercisable.
9.4No Stockholder Rights. Except as provided in the Plan or an Award Agreement,
no Participant shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any Shares subject to an Award unless and until
such Participant has satisfied all requirements with respect to the Shares
granted under such Award or for exercise of such Award pursuant to its terms, as
applicable.
9.5No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company or an Affiliate to terminate any
Participant’s employment or service at any time, with or without cause. Unless
otherwise provided by written contract, employment or service with the Company
or any of its Affiliates is on an at-will basis only. Additionally, the Plan
shall not confer upon any Director any right with respect to continuation of
service as a Director or nomination to serve as a Director, nor shall it
interfere in any way with any rights which such Director or the Company may have
to terminate his or her directorship at any time.
9.6Other Benefits. Amounts paid under the Plan shall not be considered part of a
Participant’s salary or compensation for purposes of determining or calculating
other benefits under any other employee benefit plan or program of the Company.
9.7Participation. No Employee, Consultant or Director shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
14

--------------------------------------------------------------------------------



9.8Limitations on Awards. No Participant shall be granted an Award or Awards in
any Fiscal Year in which the combined number of Shares underlying such Award(s)
exceeds 500,000 Shares; provided, however, that such limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 4.3.
9.9Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board nor
the Administrator shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under the
Plan.
9.10Non-Uniform Treatment. The Administrator’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Administrator shall be entitled to make
non-uniform and selective determinations, amendments and adjustments, and to
enter into non-uniform and selective Award Agreements.
9.11Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or, otherwise, sale or disposition of all or
substantially all of the business or assets of the Company.
9.12Beneficiary Designations. If permitted by the Administrator, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Administrator. In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.
9.13Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant. Notwithstanding the foregoing, the
Participant may, in a manner specified by the Administrator, (a) transfer a
Nonqualified Stock Option to a Participant’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights and (b)
transfer a Nonqualified Stock Option by bona fide gift and not for any
consideration to (i) a member or members of the Participant’s immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant’s immediate family, (iii) a partnership, limited
liability company of other entity whose only partners or members are the
Participant and/or member(s) of the Participant’s immediate family or (iv) a
foundation in which the Participant an/or member(s) of the Participant’s
immediate family control the management of the foundation’s assets.
9.14Restrictions on Share Transferability. The Administrator may impose such
restrictions on any Shares acquired pursuant to the exercise of an Award as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which the Shares are then listed or traded or any blue
sky or state securities laws.
15

--------------------------------------------------------------------------------



9.15Clawback. Notwithstanding any other provisions in this Plan, the Company may
cancel any Award, require reimbursement of any Award by a Participant, and
effect any other right of recoupment of equity or other compensation provided
under the Plan in accordance with any Company policies that may be adopted
and/or modified from time to time (“Clawback Policy”). In addition, a
Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Clawback Policy. By accepting an Award, the Participant is
agreeing to be bound by the Clawback Policy, as in effect or as may be adopted
and/or modified from time to time by the Company in its discretion (including,
without limitation, to comply with Applicable Law or stock exchange listing
requirements).
9.16Change in Control Obligations. In the sole and absolute discretion of the
Administrator, an Award Agreement may provide that in the event of certain
Change in Control events, which may include any or all of the Change in Control
events described in Section 2.8, Shares obtained pursuant to this Plan shall be
subject to certain rights and obligations, which include but are not limited to
the following: (i) the obligation to vote all such Shares in favor of such
Change in Control transaction, whether by vote at a meeting of the Company’s
stockholders or by written consent of such stockholders; (ii) the obligation to
sell or exchange all such Shares and all rights to acquire Shares, under this
Plan pursuant to the terms and conditions of such Change in Control transaction;
(iii) the right to transfer less than all but not all of such Shares pursuant to
the terms and conditions of such Change in Control transaction; and (iv) the
obligation to execute all documents and take any other action reasonably
requested by the Company to facilitate the consummation of such Change in
Control transaction.
9.17Performance-Based Awards. Each agreement for the grant of performance-based
awards shall specify the number of Shares underlying the Award, the Performance
Period and the Performance Goals (each as defined below). As used herein,
“Performance Goals” means performance goals specified in the agreement for any
Award which the Administrator determines to make subject to Performance Goals,
upon which the vesting or settlement of such award is conditioned and
“Performance Period” means the period of time specified in an agreement over
which the Award which the Administrator determines to make subject to a
Performance Goal, are to be earned. Each agreement for a performance-based Award
shall specify in respect of a Performance Goal the minimum level of performance
below which no payment will be made, shall describe the method of determining
the amount of any payment to be made if performance is at or above the minimum
acceptable level, but falls short of full achievement of the Performance Goal,
and shall specify the maximum percentage payout under the agreement.
9.17.1Mandatory Deferral of Income. The Administrator, in its sole discretion,
may require that one or more award agreements contain provisions which provide
that, in the event Section 162(m) of the Code, or any successor provision
relating to excessive employee remuneration, would operate to disallow a
deduction by the Company with respect to all or part of any award under the
Plan, a Plan Participant’s receipt of the benefit relating to such award that
would not be deductible by the Company shall be deferred until the next
succeeding year or years in which the Plan Participant’s remuneration does not
exceed the limit set forth in such provisions of the Code; provided, however,
that such deferral does not violate Section 409A of the Code.
16

--------------------------------------------------------------------------------



SECTION 10
AMENDMENT, SUSPENSION, AND TERMINATION


10.1Amendment, Suspension, or Termination. Except as provided in Section 10.2,
the Board, in its sole discretion, may amend, suspend or terminate the Plan, or
any part thereof, at any time and for any reason. The amendment, suspension or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Award theretofore granted to such
Participant. No Award may be granted during any period of suspension or after
termination of the Plan.
10.1.1Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Directors, and Consultants with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.
10.2No Amendment without Stockholder Approval. The Company shall obtain
stockholder approval of any material Plan amendment to the extent necessary or
desirable to comply with the rules of the national securities exchange, stock
exchange, or national market system on which the Shares are traded or quoted,
the 1934 Act, Section 422 of the Code, or other Applicable Law; provided,
however, that is any amendment of the Plan effects a repricing of an outstanding
Award, stockholder approval shall be required before the repricing is effective.
10.3Effective Date and Duration of Awards . The Plan shall be effective as of
the Effective Date, subject to Sections 10.1 and 10.2 (regarding the Board’s
right to amend or terminate the Plan), and shall remain in effect thereafter.
However, without further stockholder approval, no Award may be granted under the
Plan more than ten (10) years after the Effective Date.
SECTION 11
TAX WITHHOLDING


11.1Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
11.2Withholding Arrangements. The Administrator, in its discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (a) electing
to have the Company withhold otherwise deliverable Shares or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The amount of the withholding requirement shall
be deemed to include any amount which the Administrator agrees may be withheld
at the time the election is made; provided, however, in the case Shares are
withheld by the Company to satisfy the tax withholding that would otherwise by
issued to the Participant, the amount of such tax withholding shall be
determined by applying the statutory minimum federal, state or local income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date taxes
are required to be withheld.
17

--------------------------------------------------------------------------------



SECTION 12
LEGAL CONSTRUCTION


12.1Liability of Company. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful grant or any Award or the
issuance and sale of any Shares hereunder, shall relieve the Company, its
officers, Directors and Employees of any liability in respect of the failure to
grant such Award or to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
12.2Grants Exceeding Allotted Shares. If the Shares covered by an Award exceed,
as of the date of grant, the number of Shares which may be issued under the Plan
without additional stockholder approval, such Award shall be void with respect
to such excess Shares, unless stockholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained.
12.3Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
12.4Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
12.5Requirements of Law. The granting of Awards and the issuance of Shares under
the Plan shall be subject to all Applicable Laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
12.6Tax Provisions.
12.6.1Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Status shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant's separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Administrator shall
have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A of the Code and
neither the Company nor the Administrator will have any liability to any
Participant for such tax or penalty.
18

--------------------------------------------------------------------------------



12.6.2Section 280G.
(a)In the event that any payment or benefit received or to be received by the
Participant pursuant to the terms of any, plan, arrangement, or agreement
(including any payment or benefit received in connection with a change of
control or the termination of the Employee’s employment) (all such payments and
benefits being hereinafter referred to as the “Total Payments”) would be subject
(in whole or part) to the excise tax (the “Excise Tax”) imposed under Section
4999 of the Code, then the Total Payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (after
subtracting the amount of federal, state and local income taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Participant that are exempt from Section 409A of the
Code, (B) reduction of any other cash payments or benefits otherwise payable to
the Participant that are exempt from Section 409A of the Code, but excluding any
payment attributable to the acceleration of vesting or payment with respect to
any equity award with respect to the Shares that is exempt from Section 409A of
the Code, (C) reduction of any other payments or benefits otherwise payable to
the Participant on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payment attributable to the
acceleration of vesting and payment with respect to any equity award with
respect to the Shares that is exempt from Section 409A of the Code, and (D)
reduction of any payments attributable to the acceleration of vesting or payment
with respect to any equity award with respect to the Shares that is exempt from
Section 409A of the Code.
(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of an
accounting firm or compensation consulting firm with nationally recognized
standing and substantial expertise and experience on Section 280G matters (the
“280G Firm”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the 280G Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the 280G Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. All determinations related to the calculations to be performed
pursuant to this Section 12.6.2(b) shall be done by the 280G Firm.
19

--------------------------------------------------------------------------------



(c)The 280G Firm will be directed to submit its determination and detailed
supporting calculations to both the Participant and the Company within fifteen
(15) days after notification from either the Company or the Participant that the
Participant may receive payments which may be “parachute payments.” The
Participant and the Company will each provide the 280G Firm access to and copies
of any books, records, and documents in their possession as may be reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this letter agreement. The fees and expenses of the
280G Firm for its services in connection with the determinations and
calculations contemplated by this letter agreement will be borne by the Company.
12.6.3Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of Shares acquired
upon exercise of an Incentive Stock Option within two years from the Grant Date
of such Incentive Stock Option or within one year after the issuance of the
Shares acquired upon exercise of such Incentive Stock Option shall be required
to immediately advise the Company in writing as to the occurrence of the sale
and the price realized upon the sale of such Shares.
12.7Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.
12.8Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.
20

--------------------------------------------------------------------------------



SECTION 13
EXECUTION


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the Adoption Date.
DIGITAL TURBINE, INC.


By: ________________________
Its Secretary
21